                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     No . 5:19-cv-427-BO

NOKIA TECHNOLOGIES OY,                        )
                                              )
                Plaintiff,                    )
                                              )
       V.                                     )                      ORDER
                                 )
LE OVO (SHANGHAI) ELECTRONICS )
TECHNOLOGY CO. LTD. , LENOVO     )
GROUP, LTD. , LENOVO BEIJING,    )
LTD ., LENOVO PC HK LIMITED, and )
LENOVO (UNITED ST A TES) , INC.  )
                                 )
            Defendants.          )




       This cause is before the Court on Nokia' s motion to appoint an international process server

[DE 2 1] and the parties ' respective motions for a claim reduction schedule [DE 25 , 27].

                                          DISCUSSION

       Nokia filed this patent infringement action in September 2019, alleging that the named

Lenovo entities infringe ten of its patents. With the exception of Lenovo (United States), Inc., the

defendants are Chinese companies based in China with no registered agents for service of process

in the United States. Plaintiff has requested that these defendants waive service, but they have

refused . Plaintiff therefore moves for the Court to appoint an international process server. This

motion is granted .

       Nokia alleges infringement of ten different patents that collectively contain 472 patent

claims. The parties agree that it is necessary to narrow the number of asserted claims and prior art

references as this case progresses but currently disagree about the timing and scope of that

narrowing. Both Nokia and Lenovo move for the Court to adopt its respective proposed schedule.


                                                  I

            Case 5:19-cv-00427-BO Document 41 Filed 04/23/20 Page 1 of 2
       The Court denies both motions and encourages the parties to confer and agree to a schedule.

However, by the completion of claim construction discovery, Nokia shall reduce to not more than

thirty-two claims across the ten patents. Fourteen days after this claim reduction, Lenovo shall

reduce to not more than forty prior art references .

                                          CONCLUSION

         okia' s motion for an international process server [DE 21] is GRANTED. The Court will

issue a separate order designating Celeste Ingalls of Crowe Foreign Services as process server.

The parties ' claim reduction motions [DE 25 , 27] are DENIED. The motion for a hearing [DE 40]

is DENIED.

       SO ORDERED, this        ~j      day of April, 2020.




                                               CHIEF UNITED STA TES DISTRICT JUDGE




                                                  2

          Case 5:19-cv-00427-BO Document 41 Filed 04/23/20 Page 2 of 2
